Citation Nr: 1337198	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-36 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from July 1975 to March 1977.

This claim comes to the Board of Veterans' Appeals (Board/BVA) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified in support of this claim during a hearing held at the RO before a Decision Review Officer in April 2010.

This claim is REMANDED to the RO in Birmingham, Alabama.  VA will notify the Veteran if further action is required.


REMAND

By written statement dated October 2013, the representative in this case notified VA that the Veteran had moved from Indiana to Alabama, wanted to transfer jurisdiction of her case to the Alabama RO and wanted to testify at a video conference hearing there.  

The Board has responded to the transfer request but, pursuant to 38 C.F.R. § 20.700 (2013), it must remand this claim to the RO in Montgomery, Alabama for the purpose of scheduling the Veteran for a video conference hearing.  

Accordingly, this claim is REMANDED for the following action:

1.  Schedule the Veteran for a video conference hearing at the Montgomery, Alabama RO and notify her and her representative of the date and time of the hearing.


2.  Thereafter, if otherwise in order (see October 2013 written statement requesting additional development), return this claim to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


